Citation Nr: 1637546	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  03-25 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

 Entitlement to an evaluation in excess of 20 percent disabling for a lumbar spine disability (back disability).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran served on active duty from May 1966 to April 1970 and from November 1990 to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In December 2003, the Veteran testified in a personal hearing before the undersigned.  A copy of the hearing transcript is associated with the claims folder.

In August 2007, the Board remanded the issue of a higher evaluation of the Veteran's service-connected lumbar spine disability to the RO via the Appeals Management Center (AMC) in Washington DC.  

In a July 2009 decision, the Board granted a 20 percent but no higher rating for the Veteran's service connected low back disability.  The Veteran appealed.  In a July 2011 order, the Court of Appeals for Veterans Claims (Court) vacated the portion of the decision that denied a disability rating in excess of 20 percent and remanded the matter to the Board for compliance with the instructions in the opinion.  In March 2012 and March 2013, the case was remanded for further development. 

The Board has made a concerted effort to ensure that the Veteran has been awarded any additional compensation pertaining to his lumbar spine disability for which he could be eligible, both to ensure that he receives such compensation and to hopefully avoid any additional delay in the final resolution of an appeal that has now been pending for almost 14 years.     

In this regard, the Board apologies for the delays in the full adjudication of this case. 



FINDINGS OF FACT

1.  The Veteran's lumbar spine disability has been manifested by functional loss compatible with severe limitation of motion; pronounced disc disease, vertebral fracture, ankylosis and incapacitating episodes were not shown.   

2.  The Veteran is reasonably shown to have mild radiculopathy of both lower extremities; moderate radiculopathy has not been shown.      


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent but no higher rating for a lumbar spine disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Code) 5292 (2002) and 5237 (2015).

2.  The criteria for separate 10 percent but no higher ratings for bilateral lower extremity radiculopathy have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code (Code) 8520.
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Service connection was established for a lumbar spine disability in a December 2002 rating decision.  Currently, a 20 percent evaluation is in place effective March 21, 2002.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 4.59, painful motion is an important factor of disability from arthritis and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Based upon the rating criteria effective prior to September 26, 2003, a 20 percent rating has been assigned for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  In order for a higher, maximum 40 percent rating to be assigned, lumbosacral strain must be severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space; a 40 percent evaluation was also warranted when only some of these symptoms are present if there is also abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Alternatively, lumbar spine disability could be rated based on limitation of motion under Code 5292.  Under this code, a 20 percent rating is available for moderate limitation of lumbar motion and a 40 percent rating was warranted for severe limitation of lumbar motion.  C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Additionally, in cases involving intervertebral disc syndrome (generally associated with degenerative disc disease), lumbar spine disability could be rated alternatively under Code 5293.  This code provided a 20 percent rating for moderate disc disease with recurring attacks; a 40 percent rating for severe disc disease, with recurring attacks and intermittent relief; and a 60 percent rating for pronounced disease, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Effective September 23, 2002, Code 5293 was amended, eliminating the specifically labeled levels of disc disease formulation and replacing it with criteria based on incapacitating episodes.  Under this amended Code, a 20 percent rating was assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months a 40 percent rating was assigned and with incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating was assigned.   

Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, specifically creating a General Rating Formula for Diseases and Injuries of the Spine and also including the amended rating criteria for rating intervertebral disc syndrome based on incapacitating episodes.  Lumbosacral or cervical strain can be specifically rated under the General Rating formula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Also, lumbar spine disabilities involving intervertebral disc syndrome can still be alternatively rated based on the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The General Rating Formula criteria are as follows:

Unfavorable ankylosis of the entire spine.........................................................100

Unfavorable ankylosis of the entire thoracolumbar spine.........................................................50

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.......................................40

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees;...or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees;...or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.........................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees;...or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees;...or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height........................10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code.

Note (2): (See also Plate V.)  For VA compensation purposes,...normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the...thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is identical to the amended Code 5293 criteria listed above.  38 C.F.R. § 4.71a, Code 5243.  An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bedrest prescribed by a physician and treatment by a physician.  Id., Note 1.  

The RO addressed this new criteria in its March 2004 statement of the case.  Accordingly, the Board may also consider these amendments without first determining whether doing so will be prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board has evaluated the Veteran's back disability under multiple diagnostic codes to determine if there is any basis to increase an assigned rating.  Such evaluations involve consideration of the level of impairment of a Veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

At a November 2002 VA examination, it was noted that the Veteran was working as a special agent investigating security fraud.  He reported that he drove a lot and had never had any surgery or physical therapy for his back.  He indicated that in the morning he felt pretty good but as the day went on, his back would get worse.  He was taking muscle relaxants and Naprosyn for his back symptoms and he had also used Celebrex ointment in the past.   The examiner noted that the Veteran had spine flexion of 90 degrees, extension of 20 degrees, bilateral flexion of 30 degrees, and bilateral rotation of 40 degrees.  His combined range of motion was 250 degrees.  The VA examiner did not indicate whether the Veteran experienced muscle spasms.  The Veteran was diagnosed with degenerative joint disease and osteoarthritic changes with mild to moderate functional impairment.

During a personal hearing before the undersigned in December 2003, the Veteran testified that he experienced muscle spasms on a regular basis, which usually occurred when he leaned forward too far.  Hearing transcript at 5.  Additionally, he reported that he was currently taking Methocarbamol for his muscle spasms.  Hearing transcript at 3.

At an April 26, 2006 VA examination, the Veteran denied any constant pain in the lower back but indicating that aggravating factors included prolonged sitting and pain on getting up from a sitting position.  He also reported some muscle spasms and that sometimes these spasms would occur while lying down at night.  He had been receiving treatment for back, knee and ankle pain at the Tuskegee VA pain clinic.   The taking of medication, including a muscle relaxant (Methocarbamol) and Tylenol, was an alleviating factor for his back and other pain and he had not received any pain injections.  X-rays from summer 2003 had revealed minimal lumbosacral spine degenerative changes. The Veteran reported that he had retired from the Alabama National Guard and from working for the Alabama Security Commission as a special agent in 2006 due to his posttraumatic stress disorder (PTSD), knee and back problems.  Regarding daily activities, he reported that he did try to walk some but not for long distances and he was also able to use his riding lawnmower for a short period of time, though this use required him to take breaks.  During physical examination of the spine, no paravertebral muscle spasm or fixed deformity was noted.  The examiner indicated that range of motion could not be tested as the Veteran was unable to bear weight on the knees and ankles.  Straight leg raising test bilaterally showed exaggerated pain in the lower back.  Neurological examination was otherwise unremarkable.  The examiner diagnosed the Veteran with degenerative spondylosis of the lumbar spine with mild to moderate functional impairment.  The examiner commented that joint function was additionally limited by pain, fatigue and weakness, secondary to repetitive use and flare-ups and at that time, functional loss was estimated to be moderate to moderately severe, affecting any gainful employment.     

At a January 2008 VA examination, the Veteran reported low back pain that was aching in nature and intermittent.  There was occasional radiation down the left leg to the lateral aspect of the left foot.  The Veteran indicated that he experienced daily flare-ups of pain, which lasted anywhere from 2 to 30 minutes.  Prolonged sitting, standing, bending and walking, as well as lying down appeared to increase his pain.  The Veteran was presently taking sulindac and Tylenol for pain, along with methocarbamol, as a muscle relaxant and trazodone to assist his sleep.  He reported that he used a surgical corset and also used a cane primarily for his knees.  Additionally, he used a cervical pillow, along with a pillow between his legs while sleeping.  The Veteran performed all activities of daily living without difficulty.  He had no bowel or bladder dysfunction.  In April/May 2007, the Veteran was seen in the pain clinic at the Tampa VA and treated as an inpatient for one month.   

Physical examination showed that the Veteran complained of tenderness along the course of the entire spine.  The range of motion included flexion of 90 degrees, extension of 25 degrees, right lateral flexion of 30 degrees, left lateral flexion of 45 degrees, right lateral rotation of 65 degrees, and left lateral rotation of 50 degrees.  The Veteran had a combined range of motion of 305 degrees.  The examiner indicated that the Veteran's lumbar spine function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  Ankylosis of the lumbar spine was not indicated.  In addition, the Veteran had a rhythmic and symmetric gait.  The diagnosis was status post old lumbar strain.  

Also in 2008, the Veteran received private evaluation and treatment from the Center for Pain in Montgomery, Alabama.  At an initial February 2008 visit, he reported constant aching low back pain that was exacerbated by walking and bending activities.  It was not exacerbated with Valsalva's maneuvers.  It had been accompanied by radicular pain and paresthesias to the lateral aspect of the left lower leg.  Physical examination showed thoraolumbar motion decreased by 30 percent in all directions.  The Veteran had moderate thoracolumbar paraspinous tenderness and bilateral trapezial tenderness.  There was no asymmetrical atrophy of the extremities.  There was also a negative straight leg raise in the supine and sitting position; negative femoral stretch test and negative Faber's sign.  Motor function, sensory function and deep tendon reflexes were all symmetric and within normal limits.  X-rays showed mild degenerative changes of the lumbar spine.  The diagnostic impression was chronic low back pain, rule out spinal stenosis or herniated nucleus pulposus and an MRI of the lumbar spine was ordered.  
A February 2008 MRI of the lumbar spine produced diagnostic impressions of localized degenerative disc disease at L5-S1 with mild disc bulge and mild hypertrophic changes of facet joints with evidence of synovitis involving the facet joints at L4-5.  

At an April 3, 2008 visit, the Veteran reported shooting pains down both legs as a burning type sensation but his main complaint was back problems.  He noted that the pain was made worse by coldness, dampness, weather changes, physical activity, lying down, sitting, standing and tension.  It was persistent throughout the day, sometimes worse with activity and sometimes relieved by rest.  The Veteran had been seen in a pain clinic in Florida where he worked on exercise but did not receive any medical management.  He had been taking anti-inflammatories in the past, which helped his symptoms somewhat but then stopped them for some unknown reason.  He had had no problem with ulcer disease or kidney disease so the anti-inflammatories were not contradicted on either of these bases.  Physical examination showed limited range of motion of the lumbosacral spine secondary to pain with tenderness to palpation across the low back.  Neurologically, the Veteran appeared to be intact.  

At the April 3, 2008 visit and two subsequent visits, the Veteran was treated with lumbar epidural steroid injections for the pain associated with his lumbar degenerative disc disease.  

During a Decision Review Officer (DRO) hearing in June 2008, the Veteran testified that he disagreed with the findings and conclusions of the January 2008 examiner.  In particular, he indicated that he did experience a muscle spasm during the January 2008 VA examination but that the examiner failed to record it in his examination report.

At a March 2012 VA examination, the examiner noted that the Veteran is a diabetic and has been advised that he has diabetic neuropathy.  He reported that he had daily flare-ups of low back pain that lasted all day.  Physical examination showed that lumbosacral spine range of motion was 70 degrees flexion, with pain at 70 degrees; 30 degrees extension with no objective evidence of painful motion; 30 degrees of left and right lateral flexion with no objective evidence of painful motion; and 30 degrees left and right rotation with no objective evidence of painful motion.  On repetitive use testing with 3 repetitions, range of motion in all directions was unchanged.  Thus, the examiner concluded that the Veteran did not have additional limitation of motion on repetitive use.  The examiner did indicate that the Veteran's functional loss consisted of less movement than normal.  Neurological examination was primarily unremarkable thought the Veteran did have mild intermittent pain in the right lower extremity, which was identified as mild radiculopathy.  It was noted that the Veteran used a cane.  The examiner opined that the Veteran had a mild low back disability with minimal findings on examination, X-ray and MRI.  

There is some evidence, which suggests a potential basis for assigning a rating in excess of 20 percent for the Veteran's lumbosacral spine disability.  In this regard, during the April 2006 VA examination, functional loss was estimated to be moderate to moderately severe, affecting any gainful employment.  Resolving all reasonable doubt in the Veteran's favor, this loss is considered compatible with assignment of a higher 40 percent rating for severe lumbosacral spine disability (e.g. compatible with the level of impairment present with severe limitation of motion under Code 5292 or severe lumbosacral strain under Code 5295).  

Also, as the earlier November 2002 VA examination did not specifically assess any additional functional loss during flare-ups, the Board will again resolve reasonable doubt in the Veteran's favor by presuming that his functional limitations during flare-ups in 2002 were equal to that found by the April 2006 VA examiner, and assign a higher, 40 percent rating for the entire appeal period.    

A rating in excess of 40 percent is not warranted.  In this regard, 40 percent is the highest rating available under Codes 5292 and 5295.  Also, a vertebral fracture is neither shown nor alleged so a higher rating is not warranted under Code 5285.  38 C.F.R. § 4.71a (2002).   Additionally, the Veteran is not shown to have pronounced disc disease (which would warrant a higher, 60 percent rating under Code 5293).  In this regard, his level of impairment from disc disease (and from his back disability more generally) has never been characterized as more than moderately severe, an overall level of severity significantly less than "pronounced."  Also, while the Veteran did report that his symptoms (i.e. flare-ups) lasted all day, he has also generally reported that taking medications has been an alleviating factor for his lumbar spine symptomatology, thus indicating that these symptoms have been alleviated to a degree greater than "little intermittent relief."  Notably, the Veteran did report in April 2008 that he had stopped taking anti-inflammatories for some unknown reason even though they had helped his symptoms somewhat.  However, the Veteran subsequently received epidural steroid injections and there is neither indication nor allegation that this intervention did not provide him with a significant level of relief.  

In this regard, the Veteran has not alleged that the injections were not helpful and there is no medical evidence of record tending to indicate that they were not helpful.  Thus, overall, the evidence indicates that when available medical treatment has been applied to the Veteran's low back disability, it has generally provided him with some significant level of relief and there is neither indication nor allegation that all such interventions are contraindicated. Consequently, there is no basis for concluding that the Veteran has a level of disc disease that is not amenable to more than intermittent relief through available treatment.  Accordingly, for each of the above reasons, the Veteran is not shown to have pronounced disc disease under Code 5293 and a higher, 60 percent rating is not warranted under this code.  Further, ankylosis is neither shown nor alleged so there is no basis for assignment of a higher rating under Codes 5286 and 5289.   

In addition, under the general formula contained in the revised criteria, a rating in excess of 40 percent is only available if ankylosis is present.  Once again, ankylosis is neither shown nor alleged.  Thus, a rating in excess of 40 percent is not warranted.  Also, the Veteran has not been shown to have incapacitating episodes (i.e. episodes requiring bedrest prescribed by a physician) due to his lumbar spine disability of at least six weeks during the past 12 months.  Consequently, assignment of a higher rating on the basis of such episodes is not warranted.  38 C.F.R. § 4.71a, Codes 5237 and 5243.      
         
The Board has also considered application of 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, supra.  However, the Veteran has already been assigned the highest possible rating that can be awarded based on limitation of motion (i.e. 40 percent).  Also, as alluded to above, the existing 40 percent rating has been assigned based specifically on consideration of the Veteran's level of functional loss during flare-ups (i.e. the moderate to moderately severe loss of function found by the April 2006 VA examiner).  There are no findings of record indicative of any greater level of functional loss on repetitive use or during flare-ups and certainly no findings of functional loss on repetitive use or during flare-ups equal to or greater than that resulting from ankylosis (i.e. the level of disability required to support a rating in excess of 40 percent).  

It does not appear that any of the low back examinations of record assessed both active and passive limitation of motion when evaluating the Veteran.  It also does not appear that any of the examiners numerically assessed the level of any functional loss during flare-ups in terms of additional degrees of limitation of motion.   However, in this case, the lack of these findings is not prejudicial as the Veteran has been assigned the highest available rating for limitation of motion of the lumbar spine.  See e.g. Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Similarly, to the extent there has been any deficiency concerning assessment of lumbar spine function on weight-bearing vs. non-weight-bearing, the Veteran was similarly not prejudiced due to the assignment of the highest rating available rating for limitation of motion, a rating indicative of a severe level of lumbosacral spine impairment.  Moreover, more generally, the Veteran has not alleged that his lumbar spine function is limited to a level compatible with ankylosis during any of his daily activities, including during any flare-ups, and there is no medical evidence even suggesting this greater degree of functional loss.  38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca, 8 Vet. App. 202 (1995).  Thus, a remand to afford the Veteran with specific active and passive range of motion testing; to solicit a numerical opinion concerning motion loss during flare-ups; and/or to conduct any additional comparison of weight-bearing vs non-weightbearing function, would cause significant additional delay with no benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Correia v. McDonald, 28 Vet.App. 158 (2016).  In sum, considering functional loss, a rating in excess of 40 percent is not warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59; See also Johnston,10 Vet. App. 80, 85 (1997).   Accordingly, there is no basis for assignment of a rating in excess of 40 percent for the lumbar spine disability under any applicable schedular rating provision.    

The Board has also considered whether a separate rating can be assigned for associated neurological impairment of the lower extremities.  In this regard, the March 2012 VA examiner indicated that the Veteran did have mild intermittent pain in the right lower extremity, which was identified as mild radiculopathy, though the examiner did not identify the nerve involved.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board will assign a 10 percent rating for mild right lower extremity radiculopathy under Diagnostic Code 8520 for mild impairment of the sciatic nerve.  38 C.F.R. § 4.124a.  A higher, 20 percent rating is not warranted, as more than a mild degree of impairment is not shown.  Id.  Additionally, assignment of a rating under an alternative code pertaining to lower extremity impairment of a different peripheral nerve (e.g. common peroneal under Code 8521) would not result in a higher rating for the mild impairment and assignment of separate ratings under more than one lower extremity peripheral nerve would amount to impermissible pyramiding.  See 38 C.F.R. § 4.14.     

Similarly, although not shown on the most recent VA examination, during the January 2008 VA examination the Veteran did report occasional radiating pain down the left leg to the lateral aspect of the left foot.  He also reported such pain with some left lower extremity paresthesias on some other occasions.  Thus, although no specific diagnosis of left lower extremity radiculopathy has been proffered, the Board will resolve reasonable doubt in the Veteran's favor and also assign a 10 percent rating for the reported radiculopathy.  A rating in excess of 10 percent is not warranted as the radicular pain, when reported, has not been shown to be more than mild in degree.  Generally, in rating peripheral nerve impairment, when the involvement is wholly sensory, the rating assigned should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, note following Diagnostic Code 8421.  Thus, as the Veteran's lower extremity nerve root involvement is not shown to involve any motor impairment; as the Veteran has not actually been diagnosed with any neurological impairment of the left lower extremity associated with his low back disability, with objective neurological assessments predominantly normal; and as he reported on one occasion that the pain was intermittent and on another occasion that his main complaint was his low back pain rather than lower extremity pain (thus tending to indicate a lower level of impairment due to the lower extremity pathology), the left lower extremity disability picture more nearly approximates the criteria for a 10 percent rating for mild impairment.  38 C.F.R. §§ 4.7, 4.124a, Code 8520.

The Board has also considered whether referral for an extraschedular rating is warranted.  38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.   If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate, and no referral is required.  In this case, as explained above, the applicable schedular criteria reasonably describe the Veteran's lumbar spine disability picture, including his lumbar spine pain, muscle spasms, loss of motion and overall loss of function (e.g. no more than moderately severe in degree).  

Similarly, the schedular criteria also reasonably describe the Veteran's lower extremity radiculopathy disability picture, including pain and dysesthesias.  Accordingly, the lumbar spine and lower extremity radiculopathy disability pictures are contemplated by the rating criteria; the assigned schedular evaluations are adequate; and no referral for extraschedular consideration is warranted.  Id., Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

In certain cases, the collective impact of a Veteran's disabilities could be greater than the sum of each individual disability's impact but in this case such a greater collective impact (aside from what is reflected in the Veteran's SMC ratings discussed in more detail below) is not shown nor alleged.  Accordingly, extraschedular consideration based on the collective impact of the Veteran's service-connected disabilities is also not warranted.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Additionally, in this case, the Veteran's claim for increase for lumbar spine disability may be considered as part and parcel with a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  However, he has already been awarded a TDIU rating effective April 2, 2006 and there is no basis for awarding an earlier effective date for this rating, as the Veteran was engaging in substantial gainful employment as an Alabama Securities Commission investigator prior to this date, with an official retirement date of April 1, 2006.  Consequently, there is no basis for awarding a TDIU rating prior to April 2, 2006.  38 C.F.R. § 4.16.

Moreover, a claim for special monthly compensation (SMC) under 38 U.S.C.A. 
§ 1114(s) is also raised by the record.  Notably, this type of SMC has already been granted effective November 21, 2011 based on the Veteran's more recently service connected prostate cancer rated 100 percent disabling and his additional more recently service-connected non-Hodgkins lymphoma, independently ratable at 60 percent or more.  However, the Veteran's TDIU award effective April 2, 2006 was based on a single service-connected disability, PTSD (See the July 2006 rating decision) and can thus form part of the basis for an SMC award under section 1114(s).  Bradley v. Shinseki, 22 Vet. App. 280, 293 (2008).  Also, as of April 2, 2006, he has other service-connected disabilities involving a different bodily system than the PTSD (i.e. the orthopedic system) that have a combined disability rating of 60 percent or higher (i.e. the combined rating for his service-connected back, left knee, right knee, left ankle and right ankle is actually 60 percent or more as early as March 21, 2002-See e.g. the July 21, 2015 rating decision code sheet, bottom of page 2).  

Consequently, effective April 2, 2006, the Veteran qualifies for special monthly compensation under section 1114(s) based on the combination of the TDIU rating and the independent combined orthopedic rating of at least 60 percent.  Bradley, 22 Vet. App. 280, 293 (2008).  

Additionally, the Veteran was also temporarily assigned a total, 100 percent schedular rating for PTSD effective from April 15, 2004 to October 30, 2004.  Thus, together with the combination of service-connected orthopedic disabilities rated at least 60 percent disabling as early as March 21, 2002, this total rating entitles to him to special monthly compensation under section 1114(s) for the period from April 15, 2004 to October 30, 2004.  38 U.S.C.A. § 1114(s).  This special monthly compensation is not otherwise warranted at any other time prior to April 2, 2006, as no single service-connected disability had been assigned a total schedular rating or had formed the basis for a TDIU during that time frame.  Id.          

III.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, VA provided adequate notice in a letter sent to the Veteran in March 2006, October 2007 and December 2007. 

Also, at the Veteran's Board hearing, the VLJ generally explained the issue on appeal and suggested the submission of evidence that may have been overlooked.  Thus, the particular notice requirements applicable to a VLJ conducting a Board hearing have also been met.  See 38 C.F.R. § 3.103 (c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Further, to the extent that there were any shortcomings, there is no indication of any prejudice to the Veteran, nor has any such prejudice been alleged. 

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The service treatment records, VA treatment records, private treatment records and the assertions of the Veteran and his representative are all associated with the claims file.  
 
The Veteran has also been provided a number of VA examinations in this case, most recently in March 2012.  At the DRO hearing held in June 2008, the Veteran disagreed with the opinion of the January 2008 VA examiner and stated that "[the examiner] flat out lied in his summary.  He did not put down what we discussed."  More specifically, the Veteran contended that the VA examiner did not record the muscle spasms he experienced during the VA examination.  However, as explained above, the Board has assigned a significantly increased rating for the Veteran's lumbar spine disability, specifically crediting the Veteran's reporting of muscle spasms, which contribute to his overall level of functional loss.  Given this specific crediting of the muscle spasms, the specific facts of this case and the ratings that have been assigned (as discussed in the analysis above); the Board finds that taken together, the examination reports of record are adequate for rating purposes and that any lack of adequacy is not prejudicial to the Veteran (e.g. the lack of range of motion findings that specify whether both active and passive range of motion were tested).  Additionally, there is no indication or assertion by the Veteran or his representative that his back or lower extremity disabilities have worsened since the March 2012 VA examination.  Accordingly, this examination is also considered sufficiently contemporaneous for rating purposes.    

In sum, there is no indication of any outstanding, available evidence necessary for a fair adjudication of the instant claim.   Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist and the Board will proceed to issue its decision.    




ORDER

A 40 percent but no higher rating for a lumbar spine disability is granted for the entire appeal period, subject to the regulations governing the payment of monetary awards.

A 10 percent but no higher rating for right lower extremity radiculopathy is granted subject to the regulations governing the payment of monetary awards.

A 10 percent but no higher rating for left lower extremity radiculopathy is granted subject to the regulations governing the payment of monetary awards.

From April 15, 2004 to October 30, 2004, special monthly compensation under 38 U.S.C.A. § 1114(s) is granted subject to the regulations governing the payment of monetary awards.

From April 2, 2016 to November 21, 2011, special monthly compensation under 38 U.S.C.A. § 1114(s) is granted subject to the regulations governing the payment of monetary awards.
   

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


